Detailed Action
This office action has been issued in response to an amendment filed 6/22/2021.  Claims 2-4, 9-11 and 16-18 were amended. Claims 2-21 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 11-14 in Remarks, filed 6/22/2021, with respect to amended claims 2, 9 and 16, and dependent claims as being rejected under 35 U.S.C. 103(a) as being unpatentable over Shahbazi (US 2013/0166918 A1) in view of Kovaleski (US 2009/0007248 A1), further in view of Olden (US 2009/0249439 A1), have been fully considered and are found persuasive.  These rejections have been withdrawn.

Allowable Subject Matter
Claims 2-21 are allowed in light of the Applicant’s arguments and in light of the prior art made of record.

Reasons for Allowance
The following is an examiner’s statement for reasons for allowance:

As to independent claims 2, 9 and 16, the prior art including Shahbazi (US 2013/0166918 A1), Kovaleski (US 2009/0007248 A1) and Olden (US 2009/0249439 A1), alone or in combination, fails to anticipate or render obvious the claimed invention.  
Shahbazi (prior art on the record) teaches a system wherein credentials for sign-on of a user are provided from a user device to a remote server for a website which provides services. The login server identifies credentials for logging into the selected site based on the user being logged in. In this system, credentials for the user are encrypted in a web browser for use in signing into all registered applications and websites.
Kovaleski (prior art on the record) teaches a system which may determine that the system cannot fill the credentials to a site which the software monitor of a single sign on service detects that a user has browsed to a website which matches stored credentials, and prompting a user to input information to access the resource.
Olden (prior art on the record) teaches a system wherein credentials for a user are stored which are established by an administrator or identity router rather than by the user.
Additionally, Justus (US 2004/0003081 A1), teaches a system for providing a client's credentials to a computer program comprises a database remote from the client and a single signon server module. The single signon server module can receive a request for the client's credentials from the computer program, determine whether the 
Additionally, Mukkara (US 2008/0271129 A1), teaches identity techniques for single sign-on functionality for secure communications over insecure networks are provided. A principal achieves single sign-on access to a server via a client by initially authenticating to third-party authentication service.
Additionally, Mimlitsch (US 2007/0226783 A1), teaches a system in which a secure login management system is coupled to at least one client system and coupleable to at least one target system and includes a sign-on module for connecting the user to a target system secured against unauthorized access, using at least target system authentication data expected or required by the target system, wherein the secure login management system is at a distinct network address from the user's client system and is accessible by a plurality of client systems available to the user.
None of the prior art of record cited above teaches the non-obvious features of the present invention: “when the particular third party application prevents the server from providing the login credentials for the particular third party application that are identified by the server and instead requires the client device to provide login credentials triggered by the access request, establishing, by the client device, an authenticated session with the particular third party application requested using the login credentials for the particular third party application without providing the particular user access to the login credentials for the particular third party application”


Conclusion
Therefore, claims 2-21 are hereby allowed in view of applicant’s persuasive arguments and in light of amendment to the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should be preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE ISAAC NARRAMORE whose telephone number is (303)297-4357.  The examiner can normally be reached on Monday - Friday 0700-1700 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/B.I.N./Examiner, Art Unit 2438  

/SAMSON B LEMMA/Primary Examiner, Art Unit 2498